The defendant, age thirty-four, after a trial by jury, was found guilty of robbery with violence (General Statutes § 53-14) and carrying a weapon in a motor vehicle (§ 29-38). After the verdict, he was presented as a second offender. Section 53-14 provides for a penalty of not more than twenty-five years and § 29-38, in addition to a fine, also provides for a penalty of five years. On the first count, he was sentenced to not less than eight and not more than eighteen years, and two years on the second count.
On December 2, 1960, the defendant, together with codefendant Robert Bieu, were involved in a package *Page 83 
store robbery. The latter entered the store with a loaded sawed-off shotgun while the defendant waited in and drove the getaway car. The sum of approximately $162 was taken. A short time later, the police apprehended both codefendants and a search of their car revealed a loaded sawed-off shotgun and the stolen money.
The defendant had the following previous record:
October 24, 1947 — Brattleboro, Vt. — assault with dangerous weapon, with intent to kill and murder; armed robbery; accessory before and after the fact of armed robbery with intent to rob; accessory before and after the fact of aggravated grand larceny — eight to ten years.
November 19, 1954 — Northampton, Mass. — carrying a pistol; larceny; assault to rob while armed — probation, three years.
   Considering this man's prior record and the nature of the offenses here involved, the sentence was a proper one and should stand.
SHAPIRO, COVELLO and HEALEY, JS., participated in this decision.